NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2399-20

SHARON SMALLS,

           Plaintiff-Appellant,

v.

STORMS, LLC,

     Defendant-Respondent.
________________________

                    Submitted February 17, 2021 – Decided March 1, 2022

                    Before Judges Haas and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. L-1922-17.

                    Law Offices of Anthony Carbone, attorneys for
                    appellant (Anthony Carbone and Marc D. Serra, on the
                    briefs).

                    Schwab, Haddix & Millman, attorneys for respondent
                    (Rocco T. Casale, on the brief).

PER CURIAM
      We have been advised that this matter has been amicably adjusted and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.




                                                                          A-2399-20
                                       2